 In the Matter ofNEW INDIANA CHAIRCOMPANYandUNITEDFURNI-TUREWORKERSOFAiIEIlICA,AFFILIATED WITH THE C. I.0.Case No. R-/f078.Decided August 18, 194Jurisdiction:chair manufacturing industry.,Investigatioir andCertification of -Representatives:existence of questionfailure of Company to reply to petitioner's request for recognition ; electionnecessary.UnitAppropriate for Collective Bargaining:production and maintenanceemployees, including fliemen, watchmen, and shipping employees, and exclud-ing supervisory and clerical employees and the millwright.Mr. Isidor Kahn, ofEvansville; Ind., for the Company.Mr. Fred Ful f ordandMr. Frank Doutliitt,of Jasper, Ind., for theUnion.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,affiliatedwith the C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationo£ employees of New Indiana Chair Company, Jasper, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert D.Malarney, Trial Examiner. Said hearing was held at Jasper, Indiana,on July. 29, 1942.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.43 N, L. R. B , No. 48.'318 NEW INDIANA CHAIR COMPANY319Upon the entire,record inthe case, theBoard makes. the "following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNew Indiana Chair Company is an Indiana corporation with itsplant and place of -business in Jasper,Indiana, where it is engagedin the manufacture of chairs.During the year 1941 the Companypurchased,raw materials valued at more than$100,000, of whichapproximately 50 percent represented shipments to the Company fromplaces outside the State of Indiana.During the same period theCompany sold finished products valued at more than, $150,000, ofwhichmore than 60 percent represented shipments to-.places outsidethe State of Indiana.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter of May 4, 1942, the Union informed the Company that itrepresented a majority of the Company's employees and requestedrecognition and a bargaining conference.The Company did notreply to the Union's letter.A statement of the Regional Director, introduced in evidence atthe hearing, shows that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and, Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union alleged in its petition and claimed at the Bearing that11allproduction and maintenance employees, excluding 'supervisoryand clerical employees, constitute an appropriate unit.The Unionwould include within the unit as production or maintenance employeestwo firemen, three watchmen, and the Company's shipping employees,'The Regional Director reported that the Union had submitted to him 51 member-ship cards,bearing apparently genuine signatures, of which 30 were dated in June 1942,18 in,Mav '1942-,;,and 3 .were-undatedThere are approximately 108 employees in theappiopriate unit. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDand would exclude from the unit a millwright who is a salaried em-ployee.The employees whom the Union would include in the unitare hourly paid or work on a piece-rate basis.Those whom the Unionwould exclude are salaried employees.The Company does not dis-pute the appropriateness of the unit urged by the Union.We find that all production and maintenance employees of theCompany, including firemen, watchmen, and shipping employees, andexcluding supervisory and clerical employees and the millwright, con-stitute a unit appropriate for the purposes of collective bargaining.within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find.that the question concerning representation which has tirisenwith our usual practice, we shall direct that the employees of theCompany eligible to vote in the election shall be those in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject ,to' thelimitations and conditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section,9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes,of collective-'bargaining with New IndianaChair Company, Jasper,'Indiana, an election by secret ballot shall beconducted as early, as possible but not later- than thirty (30) daysfrom the date of this Direction, under,the direction and supervisionof the Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, 'of said Rules and Regulations,among the employeesin the unit found appropriate in Section IV above, who were employed,at the Company's Jasper, Indiana, plant, during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or in'the active military service or trainingof the United States, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to aeterinine, whetheror not they desire to be represented,by United Furniture Workersof America, affiliated with the Congress of (Industrial Organizations,for the purposes of collective bargaining.